Title: To James Madison from Jacint Laval, 16 August 1815
From: Laval, Jacint
To: Madison, James


                    
                        Sir.
                        Carlisle August 16. 1815
                    
                    To the Politness of Mr Madison an aimiable youth with whom I have had the pleasure for Several weeks of Boarding at the Same house, I am indebted for his taking Charge of this letter which I have requested him to deliver to you; in the hope it may meet you at Some moment of Leisure, I trust you will not Consider it an intrusion.
                    Delicacy prevented me at washington to present my Self before you, under an impression that in the number of disbanded Officers Many must have intruded on you and rendered them Selves and all others unpleasant visitors, and not wishing to increase the number I deffered paying my Respects to you.
                    May I be permitted Sir wilst in your retirement to request of you to Cast your eyes for a moment upon an old and injured Officer whose Situation

differs Greatly from what is Generally understood by a disbanded Officer there is a distinction between them marked with Strong features. Some are disbanded without injury, others are disbanded without being distressed, others are nither injured nor distressed, willst Some are disbanded, injured, and distressed; in this Latter Class I am Completely fixed. It will require but little explanation to Satisfy you of the Correctness of my Claims. Had I like many other Officers entered the Army Since the war I should have made up my mind accordingly and expected to be disbanded, but Sir I was Called in to the army four years before the war being appointed on the 14t. of may 1808. for the Peace establishment, from which I did not expect to be turned out, unless from incapacity or Miss Conduct, and thank God nither have been the Case. This Circumstance along with passed Services, three Campaigns in the revolutionary war, in which I am Sorry to have to mention I was Severely wounded, in the head, and Knee, and wrist, and in Short, General Good Conduct on all occasions; an overlook of all this besides the mortification of Seing others retained who had much less claims to that preference, Certainly amounts to injury, and as to distress the Simple disposual of valluable proprety to the South with Great Loss, Considering my Self Stationary and after the declaration of war my Situation appeared to be decidly to the north, from this I did not hesitate in making Sacrifices which I deemed indispenssible, to the Great detriment of my much injured familly, of whom three young daughters are yet to be educated, droped from the Army under Such well Known Clames As I have the honor to State to you Sir, Leaves an impression to the Greater part of the Comunity, unfavourable and prejudicial, in the extreme, against which I have no remedy, but in your humanity, may you have the Goodness to Cast a Retrospective vue upon my Past Conduct, I have at all times endeavoured to do my Duty, and if I have not allwais been Succesfull, it must have been for want of means. At Sackets harbour it was found impracticable to act on horseback, the Dragoons Acted on foot, no troops ever behaved better; I was the Second in Command, and when Col Backus was mortally wounded Early in the Action, the Command divolved on me. I Commanded the whole of the Regular force untill the End of the Action, receved and ordered of the flagg which Came to demand the Surrender of the harbour, and Continued in Command of the whole action untill the Retreat of the Enemy was Complete, at which time only, Genl. Broune made his appearance in the field before the Regulars and took the Command from me, had justice been done to the Regular troops the Laurels of Sackets Harbour would have remained on their Brows from which they have been Strippd, the Dragoons in Particular whom I had trained with the muskett, distinguished them Selves, they fought Like Lions and actually Gained the day, and have been Considered ever since the best infantry on the Line. Yett

those Dragoons have been Shameffully disbanded, without giving a Cause, many think, because they have missbehaved, others think because they are too expenssive: both Cases are erronious in the first I do not Know where they have missbehaved, if they allude to Bladensburg I will Say they did there all what Could be expected from them, and have Given ample Satisfaction to the Committy of inquiry in my Repport, in Answer to their letter my men were not in possession of their horses two weeks and they were for four dais previous to the action harrassed day and night with duty indispenssible and yett nearly Starved all the time and no oportunity offered where horses in Such conditions, and all new, Could do any Good.
                    And if it is from Principle of Economy, that Corps Could have been preserved as cheap as any other, Since it has been the practice to Keep them dismounted, during which time they Could be doing the duty of Light infantry, independant of the Sword exercise, and be ready to be made Dragoons if required, provided they be mounted at least three months. I beg Sir you will pardon me for having trespassed So long upon your indulgence, I Shall Close by Requesting Should you think me an object worthy your attention, to recollect me in Case where Congress Should increase the army, and Should it not be the Case may I then intreat you Sir if Some office at your disposual you could be pleased to favour me with.
                    It is a very Common Custom in Europe to Give the Command of forts and other strong places to old or retired field officers with the pay attached to their Grades, there are number of places in this Country that Could be disposed of on the Same practice and would not injure the officers of Company attached to them. I feel an extreme reluctance for having troubled you with this adress. But Sir did I not Speak at all I may be Considered as being very Comfortable in my Situation which is far from being the Case. I beg of you to be assured Sir that what ever appointment you may be pleased to bestow on me it Shall be filled with honour, and the integrity Expected from an Ancient Officer.
                    Allow me the honour Sir of presenting my Respects and Mrs. Lavals to Mrs. Madison. I have the honor to be Sir With the utmost Respect your Obedient and humble Servt.
                    
                        J Laval
                    
                